Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art (e.g. Scott et al., “Abstracting Application-Level Web Security” and Hallak, US 8,464,318 B1) discloses:
A system utilizing a security gateway for protecting web applications from malicious attacks, such as XSS attacks and other web attacks (e.g. Scott, Abstract; sect. 2), wherein the security gateway modifies responses received from web servers and forwards the modified response to the user’s browser (e.g. Scott, fig. 4: “modify http response”).  Wherein, the may reside on the same client device as the client’s browser application (e.g. Hallak, fig. 2a; fig. 2g:210, 200, “UI component”; 4:16-18, 46-49).  
However, the closest prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of “…at a protection agent executing on a client, receiving a request for content stored on a server device, the content comprising protocol level source code … requesting, over the network from a malware management agent, information regarding a plurality of malware threats including malware threats from a malware source; receiving the information from the malware management agent; … identifying the at least one malware threat in the content based on the received malware threat information; and regenerating the content according to the protocol level source code …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495